Citation Nr: 0920819	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus (with 
hypertension, peripheral neuropathy, rectal abscess, 
retinopathy, and renal insufficiency), to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision in which the RO denied the 
Veteran's claim for service connection for diabetes mellitus 
(with hypertension, peripheral neuropathy, rectal abscess, 
retinopathy, and renal insufficiency), to include as due to 
herbicide exposure.  In June 2003, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in March 2004, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in March 2004.

In June 2005, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
requested, and the undersigned granted, a 60-day abeyance 
period within which to submit additional evidence.  In August 
2005, the Veteran submitted directly to the Board additional 
service personnel records not previously associated with the 
claims file.  

In October 2005, the Board remanded the matter on appeal to 
the RO (via the Appeals Management Center (AMC), in 
Washington, DC) for, inter alia, consideration of the newly 
submitted evidence, in the first instance.  After 
accomplishing further action, the AMC continued the denial of 
the claim (as reflected in an August 2007 supplemental SOC 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.   

In December 2007, the Board again remanded the claim on 
appeal to the RO via the AMC in Washington, DC, for further 
development.  After completing the requested development, the 
AMC continued the denial of the claim (as reflected in an 
April 2009 SSOC), and returned this matter to the Board for 
further appellate consideration.   


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Service department evidence establishes that the Veteran 
had service in Thailand, not Vietnam, and there is no 
evidence of actual exposure to herbicides (to include Agent 
Orange) during service.

3.  Diabetes mellitus was first diagnosed four years after 
service, and there is no persuasive medical evidence or 
opinion establishing a relationship between the Veteran's 
current diabetes mellitus (with hypertension, peripheral 
neuropathy, rectal abscess, retinopathy, and renal 
insufficiency) and military service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus 
(with hypertension, peripheral neuropathy, rectal abscess, 
retinopathy, and renal insufficiency), to include as due to 
herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in November 2005 and January 2008 post-rating 
letters, the AMC provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection for diabetes mellitus (with 
hypertension, peripheral neuropathy, rectal abscess, 
retinopathy, and renal insufficiency), as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
These letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The January 2008 letter also 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  After issuance of the November 2005 and January 
2008 letters, and opportunity for the Veteran to respond, the 
April 2009 SSOC reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, service personnel records, Social Security 
Administration records, and VA and private treatment records.  
Also of record and considered in connection with the appeal 
is the transcript of the Veteran's June 2005 hearing, along 
with various statements submitted by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In the December 2007 remand, the Board noted that the record 
reflected outstanding private treatment records which were 
potentially pertinent to the claim on appeal.  Specifically, 
the RO was instructed to obtain and associate with the claims 
file updated records of treatment from the providers 
identified by the Veteran:  Dr. Shelby Wilkes, Dr. Victoria 
Musey, Dr. Michael Braithwaite, and Dr. Ernest Simmons 
(noting that the claims file included records of treatment 
from Dr. Wilkes up to July 2000, and from Dr. Musey and Dr. 
Braithwaite up to March 2003, but no records from Dr. 
Simmons).  In August 2008, the Veteran submitted a VA Form 
21-4142 (Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA)) for each of these 
four physicians, and, the RO requested records from each of 
these providers.  While Dr. Musey and Dr. Braithwaite 
subsequently submitted records of treatment, neither Dr. 
Wilkes nor Dr. Simmons responded to the request for records.  
In the April 2009 SSOC, the AMC informed the Veteran that no 
replies had been received from either of these physicians.  
There is no indication that there are any records of private 
treatment identified by the Veteran which were not requested 
by the RO/AMC.  Based on the foregoing, the Board finds that 
VA has fulfilled the duty to assist in attempting to obtain 
the identified private treatment records.  See 38 U.S.C.A. § 
5103A(b), (c); 38 C.F.R. § 3.159(c)(1).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.  VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically been determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 
57586- 57589 (1996). 

Considering the pertinent evidence of record in light above-
noted legal authority, the Board finds that service 
connection for diabetes mellitus (with hypertension, 
peripheral neuropathy, rectal abscess, retinopathy, and renal 
insufficiency), is not warranted.

In his May 2002 claim for service connection, the Veteran 
asserted that he has diabetes mellitus, with multiple related 
conditions, which he felt were a result of being exposed to a 
hazardous environment and chemicals, including Agent Orange, 
during service.  He reported that he was in Vietnam from 
September 1967 to September 1968.  Despite this initial 
assertion of a year of service in Vietnam, in his June 2003 
NOD, the Veteran indicated that he had to fly through Saigon, 
Vietnam, and spend a couple of nights there before proceeding 
to Thailand and that, similarly, he returned to Saigon for 
his flight from Thailand back to the United States.  In his 
March 2004 substantive appeal, the Veteran reported that when 
he was ordered to Thailand, he spent the night in Saigon 
before continuing on to Thailand.  

During the June 2005 hearing, the Veteran reiterated that he 
got orders to go to Thailand in 1967, but, on the way there, 
he landed in Vietnam, which he remembered vividly because the 
pilot had to circle before landing due to the plane being 
fired on.  He added that, after spending the night in 
Thailand, he spent about 20 days at Udorn, and was then 
ordered to Pitsonulok, where he received temporary duty 
orders to go to Vietnam and set up a temporary mess kit in 
Saigon, spending about five nights there.  He testified that 
he did not stop in Vietnam on his flight from Thailand back 
to the United States; rather, he flew a different route.  

In correspondence received in August 2005, the Veteran 
reported that he had a house fire in 1980 and many of his 
personal and military records were destroyed or badly burnt.  
He indicated that the National Personnel Records Center 
(NPRC) had been unable to produce his overseas travel 
voucher, awards, or temporary duty orders; however, the 
Veteran submitted a fire-damaged service personnel record 
listing expeditions and awards.  

The Board has considered the fact that the record submitted 
by the Veteran in August 2005 lists under expeditions 
"Participated in Operations against the Viet Cong in the 
Republic of Vietnam."  The date of commencement of such 
participation is burned out, but the record reflects that 
such participation lasted until October 20, 1967.  While the 
service record submitted by the Veteran suggests that he may 
have served in Vietnam, the credibility of this document is 
questionable.  

In this regard, in February 2004, the NPRC furnished all of 
the Veteran's available service personnel records.  These 
service department records reflect that the Veteran served as 
a cook at Udorn Airfield in Thailand beginning on September 
26, 1967, and then as a cook at Pitsanulok, Thailand, 
beginning on October 13, 1967.  If the service personnel 
record submitted by the Veteran were found credible, and his 
described temporary duty in Saigon setting up a mess kit 
constituted participating in operations against the Viet 
Cong, he would have had to have been sent on this temporary 
duty within a week of arriving at Pitsanulok.  While 
possible, the awards section of the fire-damaged document 
submitted by the Veteran reflects that the Veteran was 
awarded the Combat Action Ribbon, approved in June 1969.  
Although this award has been crossed out, the Board notes 
that the Veteran separated from service in September 1968 
(almost a year prior to June 1969), and, significantly, the 
Combat Action Ribbon was authorized by the Secretary of the 
Navy on February 17, 1969, and is awarded to members of the 
U.S. Navy, the U.S. Marine Corps, and the U.S. Coast Guard, 
operating under the control of the U.S. Navy, in the grade of 
O-6, or below, who actively participated in ground or surface 
combat.  Personnel who earned the Combat Infantryman Badge 
while members of the U.S. Army may be authorized to wear the 
Combat Action Ribbon instead.  U.S. Department of Defense 
Manual of Military Decorations and Awards, Appendix 1, at 
AP1.1.2.37, September 1996.  However, the Veteran's Form DD 
214 and service personnel records reflect service in the Air 
Force.  Significantly, the Veteran's service personnel 
records furnished by the NPRC make no mention of temporary 
duty to Vietnam, or any participation in operations in 
Vietnam.  The only foreign service reflected in these records 
is service in Thailand from September 1967 to September 1968.  

Further, the awards listed in the Veteran's service personnel 
records furnished by the NPRC include the National Defense 
Service Medal, Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, and Air Force Good Conduct Medal, consistent 
with his Form DD214.  Again, these official records are in 
contrast to the record submitted by the Veteran in August 
2005, which indicates award of the National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, and NAM 
(presumably, Navy Achievement Medal).  In light of the 
inconsistencies between the service personnel records 
furnished by the NPRC, and the fire-damaged record submitted 
by the Veteran, the Board finds that the record submitted in 
August 2005 is not credible evidence of service in the 
Republic of Vietnam during the Vietnam era.  

The Board notes that the Vietnam Service Medal was awarded to 
personnel who served between July 1965 and March 1973 in 
Vietnam, Thailand, Laos, or Cambodia in direct support of 
operations in Vietnam.  U.S. Department of Defense Manual of 
Military Decorations and Awards at C6.6.  Similarly, the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel who served in South Vietnam or who served outside 
of the geographical limits of Vietnam and contributed direct 
combat support to the forces in Vietnam. Id. at C7.5.1.6.  As 
such, neither of these awards demonstrates service in 
Vietnam.    

Moreover, the conclusion that the Veteran did not serve in 
the Republic of Vietnam during the Vietnam era is bolstered 
by his performance report for the period from August 1967 to 
April 1968, which, while describing the Veteran's duties, 
makes no mention of temporary duty to Vietnam (although 
indicating that he volunteered to assist in squadron picnics, 
parties, and self-help programs), and indicates only that 
duty was performed in Southeast Asia.  

While the Veteran is competent to report his stop in Saigon 
while flying to Thailand, and his temporary duty in Saigon to 
set up a mess kit, the Board may assess the credibility and 
probative value of the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1992).

In addition to the points noted above, in this case, the 
Board finds that the Veteran's reports of stopping in Saigon 
are inconsistent, on review of the record.  In this regard, 
in his June 2003 NOD, he indicated that he spent a couple of 
nights in Saigon on his way from the United States to 
Thailand, and also went back to Saigon during his return 
flight from Thailand to the United States.  However, during 
the June 2005 hearing, he indicated that he spent a night in 
Saigon when he flew from the United States to Thailand, and 
specifically stated that he did not stop in Vietnam on his 
flight from Thailand back to the United States.  Based on the 
foregoing, the Board finds that the Veteran's reports of 
service in Vietnam are not considered credible.  

Accordingly, there is no credible evidence that the Veteran 
served in-country in Vietnam.  There is, thus, no presumption 
of herbicide exposure and the Veteran is not entitled to 
presumptive service connection for diabetes mellitus on the 
basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. §§ 3.307, 3.309.  

There is also no actual evidence of in-service exposure to 
herbicides.  In this regard, the Board has considered the 
fact that, in August 2005, the Veteran also submitted a 
Certificate of Enrollment in the Agent Orange Veteran Payment 
Program, indicating that he had filed a timely preliminary 
claim to participate in the Agent Orange Product Liability 
Settlement Fund, and that he could apply for disability or 
survivor payments.  The criteria for eligibility for payment 
under that program are (1) that the veteran had military 
service, (2) that he was exposed to Agent Orange, and (3) 
that the veteran was totally disabled.  See Winsett v. West, 
11 Vet. App. 420 (1998).  The Veteran reported that he did 
not qualify for Agent Orange payment in that he was not "A 
Vietnam Veteran with long term totally disabled."  However, 
there is no documentation from that program that this was the 
reason he did not qualify for payment, nor does his 
enrollment in the program, and eligibility to apply for 
payment, indicate that he was exposed to Agent Orange.  

Notwithstanding the above, to give the appellant every 
consideration in connection with the claim, the Board has (as 
the RO has) considered other theories of entitlement in 
adjudicating the claim.  See, e.g., Brock v. Brown, 10 Vet. 
App. 155, 162-64 (1997).  In this case, however, the record 
does not otherwise provide a basis for a grant of service 
connection for diabetes mellitus. 
 
While the Veteran testified during the June 2005 hearing 
that, during service, he went to the dispensary several times 
for thirst and irregular urination, symptoms which were later 
associated with diabetes, the service treatment records do 
not reflect complaints regarding or treatment for thirst or 
irregular urination.  These records are devoid of any 
notation as to any complaints, findings, or diagnosis of 
diabetes (or hypertension, peripheral neuropathy, rectal 
abscess, retinopathy, or renal insufficiency), and the 
endocrine system was assessed as normal on August 1968 
separation examination.  Hence, diabetes mellitus was not 
shown in service, and the Veteran does not contend otherwise.

Rather, the Veteran has asserted, and the medical evidence 
reflects, that he was first diagnosed with diabetes mellitus 
in June 1972.  Because the Veteran's diabetes mellitus was 
not medically shown to have manifested to a compensable 
degree within the first post service year, there is no 
rebuttable presumption of service incurrence afforded to 
certain chronic diseases, to include diabetes mellitus.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Board also points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  
 
Further, there is no persuasive evidence of a nexus between 
diabetes mellitus (with hypertension, peripheral neuropathy, 
rectal abscess, retinopathy, or renal insufficiency) and any 
incident of service.  None of the VA or private treatment 
records reflecting a diagnosis of diabetes mellitus includes 
any comment or opinion even suggesting a medical nexus 
between diabetes mellitus (with hypertension, peripheral 
neuropathy, rectal abscess, retinopathy, or renal 
insufficiency) and the Veteran's military service.  Moreover, 
neither the Veteran nor his representative has presented or 
identified any such medical evidence or opinion.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's written and oral assertions, as well as 
numerous statements provided by the appellant's  wife, co-
workers and friends, on his behalf.; however, none of this 
evidence provides a basis for allowance of the claim.  In 
this regard, the statements from the Veteran's wife, co-
workers and friends simply describe the affects of his 
medical conditions on his life and functioning.  Moreover, to 
whatever extent the appellant and his representative attempt 
to support the claim on the basis of assertions, alone, such 
evidence must fail.  As indicated above, the claim turns on 
the medical matter of etiology, or medical relationship, 
between current disability and service-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for diabetes mellitus (with hypertension, 
peripheral neuropathy, rectal abscess, retinopathy, or renal 
insufficiency) must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as no competent, probative 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus (with hypertension, 
peripheral neuropathy, rectal abscess, retinopathy, and renal 
insufficiency), to include as due to herbicide exposure, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


